IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-0771-12



                                THE STATE OF TEXAS

                                             v.

                               ANTHONY DURAN, Appellee



         ON APPELLEE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE EIGHTH COURT OF APPEALS
                         EL PASO COUNTY

      C OCHRAN, J., delivered the opinion of the Court in which M EYERS, P RICE,
W OMACK, J OHNSON, K EASLER, H ERVEY and A LCALA, JJ., joined. K ELLER, P.J.,
concurred.

                                       OPINION

       When Anthony Duran made a left-hand turn in front of a speeding police car, the

police officer braked, turned to follow, pulled Mr. Duran’s car over, and eventually arrested

him for DWI. Mr. Duran filed a motion to suppress, claiming that the officer did not have

reasonable suspicion to stop him. The trial judge granted the motion, the State appealed, and
                                                                                     Duran     Page 2

the court of appeals reversed the trial judge’s ruling.1 The issue before us is whether an

appellate court must defer to a trial judge’s factual findings which, when viewed piecemeal

and in isolation, may be ambiguous, but, when read in their totality, reasonably support his

legal conclusion.2 It must. A reviewing court must apply the same non-technical, common-

sense deference–not only to the trial judge’s individual factual findings, but also to the

totality of those findings–that it uses to assess a magistrate’s determination of probable

cause.3       This case depends upon a single fact, not any legal issue: Did the police officer

actually see a traffic violation before he detained Mr. Duran? The trial judge’s findings

indicate that he did not. We must defer to that determination of fact.




          1
       State v. Duran, No. 08-10-00365-CR, 2012 WL 983188, *4–5 (Tex. App.—El Paso
March 21, 2012) (not designated for publication).
          2
        We granted the following three grounds for review:
1.    Did the court of appeals err as a matter of federal law in ruling that an objective basis for
      the traffic stop can arise after a traffic stop has been initiated, or must probable
      cause/reasonable suspicion exist before the traffic stop is initiated?
2.    Did the court of appeals err in substituting its findings of fact for those of the trial court,
      which were based on reasonable inferences from the testimony adduced at the
      suppression hearing, or was the court of appeals free to ignore these reasonable
      inferences?
3.    Was it proper for the court of appeals to supply material facts to its Opinion in deciding
      that the trial court had erred in granting suppression relief in Petitioner’s case, or should it
      have remanded the case so that these material facts could first be decided by the trial
      court below before deciding the suppression matter presented?
We resolve this case under the second issue, and therefore dismiss the first and third issues.
          3
        See Bonds v. State, ___ S.W. 3d ___, 2013 WL 1136522, *4 (Tex. Crim. App. March
20, 2013).
                                                                                  Duran     Page 3

                                                I.

       Officer Gabriel Candia4 of the El Paso Police Department was on patrol with his

partner one night when he received a domestic-violence dispatch call at 2:35 a.m. Officer

Candia responded to that call and sped southbound on Zaragoza Street. Despite his high rate

of speed and running of a red light, Officer Candia did not turn on his emergency lights or

siren. Meanwhile, Mr. Duran was driving northbound on Zaragoza, and he made a left turn

in front of Officer Candia. The officer hit his brakes and, from the far-left lane, made a right

turn onto Saul Kleinfeld Drive to follow Mr. Duran. As Officer Candia was completing his

turn, Mr. Duran’s tire briefly crossed the center yellow line on Saul Kleinfeld. Two seconds

later, Officer Candia turned on his emergency lights and siren to make a traffic stop. After

investigating, Officer Candia arrested Mr. Duran for DWI.

       At the suppression hearing, Officer Candia testified that he believed Mr. Duran failed

to yield the right-of-way when making the left turn. He said, “What I felt he did was to make

the turn . . . in such a manner that made me decelerate and, as a matter of fact, I recall hitting

the brakes. At that point it caught my attention obviously.” So Officer Candia “proceeded

to make a right turn [and] follow the vehicle.” He stated, “What caught my attention then

was that I noticed that the vehicle had crossed into–crossed the double yellow line.”

       When asked on cross-examination exactly when he decided to stop Mr. Duran, Officer



       4
          The court reporter spelled Officer Candia’s name as “Candi,” but, as the State notes, the
officer wrote his name as “Candia” on his complaint affidavit, and the trial judge used the name
“Candia” as well. We shall adopt the officer’s spelling of his name.
                                                                                   Duran      Page 4

Candia responded, “Once I saw that he failed to yield the right-of-way to me, and again when

I saw him going into on-coming traffic, that is when I determined to make the stop[.]”

Officer Candia agreed that he made “an important decision” to pull away from the domestic-

violence dispatch call to turn right and stop Mr. Duran instead.

       After the State rested, Mr. Duran called Roy Davis, a former police commander, who

testified that a car turning left generally must yield to an oncoming car, but that is not the

case if the oncoming car is exceeding the speed limit. In such cases, the speeding car has lost

the right-of-way. Based on a review of the DVD recording of the stop, Mr. Davis determined

that Officer Candia was traveling at 60.5 m.p.h. in a 45 m.p.h. zone.5 Based on his viewing

of the DVD, Mr. Davis concluded that “the officer’s action clearly shows that the decision

[to stop Mr. Duran] was made when he made the turn behind the defendant.”

       After hearing the testimony and reviewing the DVD recording of the traffic stop, the

trial judge made the following pertinent findings of fact:

       7.        After the Defendant made his left turn, his tires briefly drifted over the
                 center stripe. There was no oncoming traffic and no danger associated
                 with that event.

       8.        The Court finds that Officer Candia most probably did not even see the
                 center stripe violation because he did not mention it in his report.

       9.        In any event, the center stripe violation played no part in Officer
                 Candia’s decision to stop the Defendant.

       10.       The Court finds it to be totally beyond all credibility to assume that an
                 officer, while speeding and running red lights to respond to an assault

       5
            The State later stipulated to the legality of Mr. Duran’s left turn.
                                                                                  Duran     Page 5

                 family violence call, would abandon that call, turn right from the far
                 left lane and pull up behind a driver (who at that time committed no
                 infractions) just to see if he might then commit one.

       11.       The Court finds that Officer Candia made a clear and unconditional
                 decision to stop the Defendant solely on the basis of what Officer
                 Candia erroneously believed to be an unlawful left turn. This is what
                 Officer Candia wrote in his report (which made no mention of any
                 center stripe violation) and is the only scenario which could
                 conceivably justify abandoning an assault family violence call.

       12.       Officer Candia was wrong in his opinion about the Defendant’s turn.
                 The turn was not unlawful in any respect. Indeed, the State admits that
                 Defendant’s turn was lawful.6

Concluding that Officer Candia “made this stop solely on the basis of [Mr. Duran’s] left

turn,” the trial judge granted the motion to suppress.

       The State appealed, arguing that, because the DVD “clearly shows” that Mr. Duran’s

tire crossed the double-yellow line while Officer Candia was behind him, the reasonable-

suspicion requirement for a traffic stop was met. The court of appeals agreed. It explained

that the reasonable-suspicion determination uses an objective standard and the “DVD

recording provides an objective justification for the stop.”7 It reversed the trial judge’s ruling

because he had focused on Officer Candia’s “subjective reasons for effectuating the stop.” 8




       6
         The trial judge drafted his own findings of fact, rather than adopting those proposed by
the defense.
       7
           Duran, 2012 WL 983188, at *5.
       8
           Id.
                                                                                  Duran     Page 6

                                                II.

                                                A.

       An officer must have reasonable suspicion that some crime was, or is about to be,

committed before he may make a traffic stop.9 Critical to that reasonable-suspicion analysis

is whether the stop is supported by “specific and articulable facts” at its very inception.10 The

almost exclusive inquiry appropriate to determining the lawfulness of a traffic stop is whether

the officer had “a pre-existing sufficient quantum of evidence to justify the stop.” 11

       In determining whether an officer is justified in making a Terry stop, courts use an

objective standard: Would a reasonable officer in the same situation believe a crime had

been or was being committed? This objective standard requires reviewing courts to place

themselves in the shoes of the officer at the time of the inception of the stop—considering

only the information actually known by or available to the officer at that time.12 The court


       9
         Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011) (citing Terry v.
Ohio, 392 U.S. 1 (1968)).
       10
            Terry, 392 U.S. at 21; United States v. Sharpe, 470 U.S. 675, 675-76 (1985) (applying
Terry to traffic stop; the reasonableness of an investigative traffic stop turns on “‘whether the
officer’s action was justified at its inception, and whether it was reasonably related in scope to
the circumstances which justified the interference in the first place.’” ); Martinez v. State, 348
S.W.3d 919, 923 (Tex. Crim. App. 2011) (“To justify further investigation, the state must show
that, at the time of the detention, the officer had specific, articulable facts that established
reasonable suspicion.”).
       11
            4 WAYNE R. LA FAVE , SEARCH AND SEIZURE § 9.3(a), at 472-73 (5th ed. 2012).
       12
           Martinez, 348 S.W.3d at 925 (officer lacked reasonable suspicion for investigatory
detention of pickup truck driven by defendant based on an anonymous caller’s report that a
pickup truck of the same make and color had picked up two bicycles; “Before he approached the
truck after the stop, Officer Hurley did not see any bicycles in the bed of appellant’s truck, nor
                                                                                     Duran     Page 7

then asks, “[W]ould the facts available to the officer at the moment of the seizure or search

warrant a man of reasonable caution in the belief that the action taken was appropriate.” 13

       Normally, this inquiry “presents no significant problem, for most traffic stops are

made based upon the direct observations of unambiguous conduct or circumstances by the

stopping officer.”14 But sometimes an issue arises as to what the officer actually saw or knew

at the time that he made a traffic stop.

       Information that the officer either acquired or noticed after a detention or arrest cannot

be considered.15 A detention is either good or bad at the moment it starts. For example, a


did he have any other reason to stop the truck. The specific, articulable, corroborated facts known
by the officer at the time of the stop were minimal.”).
        An exception to that rule (not applicable here) is the “collective knowledge” doctrine, in
which several officers are cooperating and their cumulative information may be considered in
assessing reasonable suspicion or probable cause. See Derichsweiler, 348 S.W.3d at 914-15
(“[T]he detaining officer need not be personally aware of every fact that objectively supports a
reasonable suspicion to detain; rather, ‘the cumulative information known to the cooperating
officers at the time of the stop is to be considered in determining whether reasonable suspicion
exists.’”) (citations omitted).
       13
            Davis v. State, 947 S.W.2d 240, 243 (Tex. Crim. App. 1997).
       14
            LA FAVE , supra note 11 at 473.
       15
            Amores v. State, 816 S.W.2d 407, 415 (Tex. Crim. App. 1991) (“In reviewing a
warrantless arrest to determine the existence of probable cause, we look to the facts known to the
officers at the time of the arrest; subsequently discovered facts or later-acquired knowledge, like
the fruits of a search, cannot retrospectively serve to bolster probable cause at the time of the
arrest.”); State v. Wilson, 337 S.W.3d 289, 296 (Tex. App.–Texarkana 2011, no pet.) (“Because
Brownlow did not discover the existence of the burger until after initiation of the investigative
detention, this information could not be used to corroborate the tip.”); Atkins v. State, 919
S.W.2d 770, 774 (Tex. App.–Houston [14th Dist.] 1996, no pet.) (“Subsequently discovered
facts or later-acquired knowledge, like the fruits of a search, cannot retrospectively serve to
bolster probable cause at the time of the arrest.”); see also Club Retro, L.L.C. v. Hilton, 568 F.3d
181, 204 (5th Cir. 2009) (facts to support finding of probable cause “must be known to the
officer at the time of the arrest; post-hoc justifications based on facts later learned cannot support
                                                                                     Duran     Page 8

police officer who stops a driver for speeding and later discovers that he was wrong about

that fact, cannot justify his stop by noting that the driver was also not wearing a seat belt if

he had not seen that violation before the stop. And that same officer cannot justify his bad

stop for speeding by noting that a DVD of the stop shows that the car had a faulty tail light

if the officer had not noticed the broken light before the stop. A post-hoc rationalization for

a traffic stop cannot be made on the basis of information learned personally or acquired from

other officers after the stop.

       On the other hand, if the officer did, in fact, see that the driver was not wearing a seat

belt before the stop, then that known fact would support probable cause to stop the driver

even though that was not the officer’s subjective rationale for the stop.16 If the facts that the

officer knows “at the inception of the detention” support a finding of reasonable suspicion

or probable cause to conduct a traffic stop, then it is irrelevant that the officer subjectively




an earlier arrest.”); United States v. Reed, 443 F.3d 600, 603 (7th Cir. 2006) (“Probable cause
exists if an officer reasonably believes, in light of the facts known to her at the time, that a
suspect had committed or was committing an offense. . . . [C]ourts must focus on the real world
situation as known to the officer at that time.”).
       16
            See Devenpeck v. Alford, 543 U.S. 146, 152–53 (2004) (“Whether probable cause
exists depends upon the reasonable conclusion to be drawn from the facts known to the arresting
officer at the time of the arrest[,]” but that officer’s “subjective reason for making the arrest need
not be the criminal offense as to which the known facts provide probable cause. As we have
repeatedly explained, ‘the fact that the officer does not have the state of mind which is
hypothecated by the reasons which provide the legal justification for the officer’s action does not
invalidate the action taken as long as the circumstances, viewed objectively, justify that action.’”)
(some quotation marks omitted).
                                                                                     Duran     Page 9

decided to stop the driver for a bad reason.17 A good reason did exist, and the officer knew

of that good reason at the time he made the stop.

                                                  B.

       Appellate courts afford almost total deference to the trial judge’s determination of

facts (if those facts are supported by the record) when they review a suppression ruling.18

That same deferential standard of review “applies to a trial court’s determination of historical

facts [even] when that determination is based on a videotape recording admitted into

evidence at a suppression hearing.”19         Although appellate courts may review de novo

“indisputable visual evidence” contained in a videotape,20 the appellate court must defer to

the trial judge’s factual finding on whether a witness actually saw what was depicted on a

videotape or heard what was said during a recorded conversation.21


       17
          Id. (the “officer’s state of mind (except for the facts that he knows) is irrelevant to the
existence of probable cause.”).
       18
         State v. Weaver, 349 S.W.3d 521, 525 (Tex. Crim. App. 2011); State v. Woodard, 341
S.W.3d 404, 410 (Tex. Crim. App. 2011); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.
1997).
       19
            Montanez v. State, 195 S.W.3d 101, 109 (Tex. Crim. App. 2006).
       20
          See Carmouche v. State, 10 S.W.3d 323, 332 (Tex. Crim. App. 2000) (“[T]he nature of
the evidence presented in the videotape does not pivot ‘on an evaluation of credibility and
demeanor.’ Rather, the videotape presents indisputable visual evidence contradicting essential
portions of [the officer’s] testimony. In these narrow circumstances, we cannot blind ourselves to
the videotape evidence simply because [the officer’s] testimony may, by itself, be read to support
the Court of Appeals’ holding.”).
       21
           See State v. Gobert, 275 S.W.3d 888, 891–92 & n. 13 (Tex. Crim. App. 2009) (“[T]he
trial judge viewed the DVD with the State’s transcript in hand, and he found that the appellee did
in fact actually declare, ‘I don’t want to give up any right though, if I don’t got no lawyer.’ The
record supports that conclusion, even as it might also support a different conclusion. Therefore,
                                                                                    Duran     Page 10

       Appellate courts view the evidence in the light most favorable to the trial judge’s

ruling–whether he grants or denies the motion.22 The winning side is afforded the “strongest

legitimate view of the evidence” as well as all reasonable inferences that can be derived from

it.23 We review a trial judge’s application of search and seizure law to the facts de novo, and

will affirm his ruling if the record reasonably supports it and it is correct on any theory of law

applicable to the case.24

                                                 III.

       The sole question in this case is a simple factual one: Did Officer Candia actually see

Mr. Duran’s “center stripe violation” before he detained him? The trial judge decides that

fact. The court of appeals does not. We do not. And appellate courts must view the trial

judge’s factual findings in the light most favorable to his ultimate conclusion.

       After hearing the witnesses and reviewing the DVD, the trial judge determined that

Mr. Duran’s center-stripe violation “played no part” in Officer Candia’s decision to initiate

a traffic stop. The trial judge further found that Officer Candia “most probably” did not even

see the violation. By mentioning it twice in two separate findings, the trial judge gave


we will not second-guess the trial court’s determination of the facts. . . . Under these
circumstances, it is appropriate that we defer to the trial court’s primary fact-finding function.”).
       22
          State v. Garcia–Cantu, 253 S.W.3d 236, 241 (Tex. Crim. App. 2008); Gutierrez v.
State, 221 S.W.3d 680, 687 (Tex. Crim. App. 2007).
       23
            Weaver, 349 S.W.3d at 525; Woodard, 341 S.W.3d at 410.
       24
        Weaver, 349 S.W.3d at 525; Valtierra v. State, 310 S.W.3d 442, 447-48 (Tex. Crim.
App. 2010); Wiede v. State, 214 S.W.3d 17, 25 (Tex. Crim. App. 2007); State v. Dixon, 206
S.W.3d 587, 590 (Tex. Crim. App. 2006).
                                                                                    Duran    Page 11

particular significance to the fact that Officer Candia never mentioned the “center stripe

violation” in his offense report.25      The totality of the trial judge’s findings support a

reasonable conclusion that the trial judge did not believe that Officer Candia saw the center-

stripe violation before detaining Mr. Duran. The trial judge reasonably could have concluded

that Officer Candia never saw that event until he watched the DVD before testifying.

       The court of appeals, however, did not give the trial judge’s factual findings any

deference because none of them—considered piecemeal—reflected a specific credibility

determination.26 The court of appeals also reasoned that the trial judge did not need to make

a credibility judgment because the DVD showed that Mr. Duran’s tires did cross the yellow

line.27 Considering the finding that Officer Candia “most probably did not even see the center


       25
          The court of appeals stated that the record did not support these specific findings, in
part, because “no such report is a part of the record.” Duran, 2012 WL 983188, at *4. But
Officer Candia’s complaint affidavit–signed on the day of the offense–is on page 4 of the clerk’s
record, and it makes no mention of the center stripe violation. Rather, it states, in relevant part,

       On 12-18-2009, on or about 0235 Hrs, at 1700 Saul Kleinfeld in the city and
       County of El Paso, Texas Affiant and partner R. Wells #2540, working as 3F193
       while [in route] to a call. As the affiant and partner approached the intersection of
       Zaragoza and Saul Kleinfeld, the affiant and partner observed the Defendant
       operating the listed vehicle make a left turn from Zaragoza and onto Saul
       Kleinfeld, failing to yield right of way to the marked unit. The affiant and partner
       made contact with the Defendant and [noticed a] very strong odor of burnt
       Marijuana emanating from the vehicle.
       26
          Id. at *5. The court of appeals considered only findings seven through nine as relevant
to an objective analysis.
       27
          Id. (“Because Officer Candi[a]’s testimony that he observed the violation is supported
by the recording of the event, the trial court’s finding does not turn on an evaluation of credibility
and demeanor. Rather, it turns on objective evidence, the recording.”). Of course, the trial judge
was not required to believe Officer Candia’s testimony.
        The court of appeals characterized the trial judge’s ruling as being based on his belief that
                                                                                    Duran     Page 12

stripe violation because he did not mention it in his report,” the court of appeals stated, “[i]n

practical effect, the qualifier ‘most probably’ renders this fact finding meaningless[.]” 28

       The court of appeals then concluded that the trial judge’s ruling was not based on a

credibility determination but was the result of the application of an incorrect, subjective

standard.29 Reviewing the case de novo, the court of appeals reversed the trial judge’s

decision to grant the motion to suppress because the DVD showed that Mr. Duran’s car

wheels did briefly cross the double yellow line.

       But, in this case, the DVD supports the very real possibility that Officer Candia did

not actually see Mr. Duran’s “center stripe violation” before he initiated the stop two seconds

later, as he had not even completed his own right-hand turn from the left-hand lane when it

occurred. The trial judge could reasonably infer that Officer Candia was paying attention to

his own safe braking and turning, rather than being attuned to the camera’s view of Mr.

Duran’s tire.

       The question of whether an officer has reasonable suspicion to detain an individual

for further investigation is determined from the facts and circumstances actually known to

the officer at the time of the detention–what he saw, heard, smelled, tasted, touched, or



the officer was unable to point to specific facts justifying the stop, id. at *4, and dismissed as
irrelevant many of the trial judge’s findings, noting that they “relate to the subjective intent of the
officer in making the stop, which we have already determined not to be the appropriate
standard.” Id. at *5.
       28
            Id. at *4.
       29
            Duran, 2012 WL 983188, at *5.
                                                                                  Duran     Page 13

felt–not what that officer could have or should have known.30 The standard is not what an

omniscient officer would have seen, but rather what a reasonable officer would have done

with what he actually did see. Here, the trial judge was entitled to disbelieve Officer

Candia’s testimony that he made the stop after seeing the center stripe violation.31

       The State points to two cases to support the court of appeals’s de novo review in this

case. In both cases, we disregarded fact findings that were contradicted by video recordings.

In Carmouche v. State,32 we held that the record did not support the trial judge’s implicit

finding of “clear and convincing” consent to search.33 The video in Carmouche showed the

defendant pulled over on the side of a darkened highway, closely surrounded by four police

officers who had him spread-eagled beside his car, with one officer reaching for the crotch

area of his pants when he allegedly gave consent.34 And in Miller v. State,35 we disregarded


       30
         Kolender v. Lawson, 461 U.S. 352, 368 (1983) (reasonable suspicion “depends solely
on the objective facts known to the officers and evaluated in light of their experience”); Terry v.
Ohio, 392 U.S. at 30.
       31
            Supra, at 4.
       32
            10 S.W.3d 323 (Tex. Crim. App. 2000).
       33
            Id. at 332.
       34
          Id. at 331-32. We explained,
       In the unique circumstances of this case . . . we decline to give “almost total
       deference” to the trial court’s implicit findings under which the Court of Appeals
       found consent. First, we note that the trial court seems to have predicated its
       decision to admit the evidence on a finding of probable cause rather than on
       consent. Second, the nature of the evidence presented in the videotape does not
       pivot “on an evaluation of credibility and demeanor.” Rather, the videotape
       presents indisputable visual evidence contradicting essential portions of Williams’
       testimony. In these narrow circumstances, we cannot blind ourselves to the
       videotape evidence simply because Williams’ testimony may, by itself, be read to
                                                                                   Duran     Page 14

some of the trial judge’s findings because they were contradicted by events recorded by

police-car cameras and body microphones.36 But this case is not like Carmouche or Miller.

Here, the court of appeals failed to give “almost total deference” to the trial judge’s implied

fact finding that Officer Candia did not see the center stripe violation–a finding that is based

on an evaluation of credibility, not one that is contradicted by “indisputable visual evidence.”

       As we have recently reiterated, “a question ‘turns’ on an evaluation of credibility and

demeanor ‘when the testimony of one or more witnesses, if believed, is always enough to add

up to what is needed to decide the substantive issue.’”37 In this case, the entire issue of



        support the Court of Appeals’ holding.
Id. at 332.
       35
            ___ S.W.3d ___, 2012 WL 5869416 (Tex. Crim. App. Nov. 21, 2012).
       36
            Id. at *6. For example, the trial judge had found that “[t]he record is silent as to
whether any other persons were known to have been in the other rooms or areas of the apartment
at the time of the events described at the hearing; thus the officers were not aware if a third party
was present on the scene at the time of their investigation. Two children were finally determined
to be asleep in a bedroom.” But the recordings revealed that the officers recognized upon entry
that Miller was the only adult present, accepted her assurances that the only other persons in the
apartment were her “babies” and made no attempt to search the apartment for her boyfriend or
her children. We noted,
         When there are factual disputes regarding testimony or the contents of a
         videotape, the trial court’s findings of historical fact are afforded almost total
         deference. But when evidence is conclusive, such as a written and signed agreed
         stipulation of evidence or “indisputable visual evidence,” then any trial-court
         findings inconsistent with that conclusive evidence may be disregarded as
         unsupported by the record, even when that record is viewed in a light most
         favorable to the trial court’s ruling.
Id. (quoting Tucker v. State, 369 S.W.3d 179, 187 (Tex. Crim. App. 2012) (Alcala, J.,
concurring)).
       37
         Abney v. State, ___ S.W.3d ___ 2013 WL 1222711, *14 (Tex. Crim. App. March 27,
2013) (quoting Loserth v. State, 963 S .W.2d 770, 773 (Tex. Crim. App. 1998)).
                                                                                   Duran     Page 15

reasonable suspicion or probable cause to stop Mr. Duran depends upon the single factual

issue of whether Officer Candia did or did not see the “center stripe” violation before he

initiated the detention. That factual finding depends entirely upon the trial judge’s credibility

assessment of Officer Candia’s testimony concerning that specific fact.

       The State is correct that there is “indisputable visual evidence” that the center stripe

violation occurred before Officer Candia stopped Mr. Duran. But there is no indisputable

visual evidence that Officer Candia saw that violation. And that is what matters.38 Because

the record supports the trial judge’s conclusion–based upon the totality of his factual

findings–that Officer Candia did not see the “center stripe violation,” and that he stopped Mr.

Duran solely on the basis of his left-hand turn in front of the speeding patrol car,39 we uphold

the trial court’s ruling.

       We therefore reverse the judgment of the court of appeals and reinstate the judgment

of the trial court.

Delivered: April 17, 2013
Publish


       38
         Tucker, 369 S.W.3d at 185 (“The court of appeals should view the video in the light
most favorable to the trial court’s ruling and assume that the trial court made implicit findings
that support” that ruling); State v. Gobert, 275 S.W.3d 888, 891–92 & n.13 (Tex. Crim. App.
2009).
       39
            Officer Candia’s mistaken belief that appellant violated the law by turning left in front
of him cannot provide any legal basis for detaining him. See Robinson v. State, 377 S.W.3d 712,
722 (Tex. Crim. App. 2012) (“An officer's mistake about the law, or about the legal significance
of undisputed facts, even if eminently reasonable, cannot serve to provide probable cause or
reasonable suspicion; it cannot, in other words, validate an otherwise invalid seizure.”); see also
Abney, 2013 WL 1222711, at *14(“[A]n officer’s mistake about the legal significance of facts,
even if made in good faith, cannot provide probable cause or reasonable suspicion” to make a
traffic stop).